April 23, 1958

Dr, Raleigh RI Ross, M.D.         Opinion No. WW-418
Chairman, Board for Texas State
  Hospitals and Special Schools   Re: bhether Attorney Gener-
Austin, Texas                         al's Opinion W-376 (1958)
                                      is applicable to the posi-
                                      tion of Director of Mental
                                      Health and Hospitalsfor
                                      the Texas State Hospitals
Dear Dr. Ross:                        and Special Schools.
          Your letter of April 17, 1958, relates that the Board
for Texas State Hospitals and Special Schools desLres to supple-
ment the salary of the Director of Mental Health and Hospitals.
The proposed supplementationwould be in the amount of $5000.00
 er year and be derived from gifts and grants made to the Board
 y a Texas CharitableFoundation. Your letter furtherrelates
ii
that at least 20% of the Director's time will be devoted to the
program of planning, establishing,staffingand operating the
research, training and out-patientfacilities provided for in
the current Biennial AppropriationAct. While it has no bear-
ing upon the legal question before us, you have stated that the'
Board does not, at the present time, plan to supplementthe sal-
ary of the Executive Director of the Board with which opinion
w-376 (1958)was concerned,but in lieu thereof, desires to
supplement the salary of the Executive Director of Mental Health
and Hospitals.
          As we pointed out in our opinion WW-376 (19581,the
current Biennial AppropriationAct authorizesyour Board to ac-
cept any gifts, grants or donations for the maintenanceand
operation of research facilities or out-patientclinics, and
appropriatesall such funds forRtp purposes for which the donor
stipulates. (Acts 55th Leg           1957 Ch. 385, P. 907).
Section 8 of Art&e   693 VeiAon;s'&Lvilhtatutes grants the
Board general authority $0 take and hold in trust'anygift and
to apply the SW as the donor or devisor may direct.
          In v%ew of the circumstances it is not necessary for
us to review in detail our opinion W-376.   While this opinion
was limited to the position of Executive Director, the princi-
ples and conclusionannounced therein are equally applicable to
the position of Director of Mental Health and Hospitals.
Dr. Raleigh R. Ross, M.D., page 2   ~(~-418)


          You are accordingly advised that your Board is au-
thorized to supplement the salary of Director of Mental Health
and Hospitals in the same manner and subject to the same con-
ditions announced in Attorney General's Opinion M-376 (1958),
applicable to the position of Executive Director.


           The Board 'for Texas State Hospitals and Special
      Schools is authorized to supplement the salary of
      the Director of Mental Health and Hospitals in the
      same manner and subject to the same conditions set
      forth in Attorney Generalls Opinion WW-376 (1958),
      applicable to the position of Executive Director.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                       Leonard Passmore
LP:pf:wb                               Assistant
APPROVED:
OPINION COMMITTEE
J. C. Davis, Jr,, Chairman
J. Mark McLaughlin
Mary K. Wall
REVIEWED FOR THE ATTORNEY GENERAL
BY:   W. V. Geppert